Name: 2004/672/EC: Council Decision of 14 June 2004 appointing a Finnish member and a Finnish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  parliament;  Europe
 Date Published: 2006-05-30; 2004-10-05

 5.10.2004 EN Official Journal of the European Union L 307/6 COUNCIL DECISION of 14 June 2004 appointing a Finnish member and a Finnish alternate member of the Committee of the Regions (2004/672/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Finnish Government, Whereas: (1) On 22 January 2002 (1) the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions. (2) A seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Markku KAUPPINEN, notified to the Council on 10 May 2004, and a seat as an alternate member of the Committee of the Regions has become vacant following the nomination of Mr Ossi MARTIKAINEN to be a full member, HAS DECIDED AS FOLLOWS: Sole Article a) Mr Ossi MARTIKAINEN, Lapinlahden kunnanvaltuuston puheenjohtaja, is hereby appointed a member in place of Mr Markku KAUPPINEN; b) Ms Auli HYVÃ RINEN, Keminmaan kunnanvaltuuston ja kunnanhallituksen jÃ ¤sen, is hereby appointed an alternate member in place of Mr Ossi MARTIKAINEN, for the remainder of their term of office, which runs until 25 January 2006. Done at Luxembourg, 14 June 2004. For the Council The President B. COWEN (1) OJ L 24, 26.1.2002, p. 38.